DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent 5,368,408) in view of Kuroda (US Patent 8,550,741).
	Re Claim 1:  Shimizu discloses a ball socket assembly, comprising: 
a housing (3) with an inner bore (31) extending along a central axis between a closed first end region (at 34) and an open second end region (at 34; Fig. 1); 
a bearing (2) constructed of a monolithic piece of material disposed in said inner bore of said housing, said bearing having a lower portion (23; Figs. 4-5) presenting a lower bearing surface having an unbiased first radius of curvature and an upper portion (22) presenting an upper bearing surface having an unbiased second radius of curvature, said unbiased second radius of curvature being greater than said unbiased first radius of curvature (see Figs. 1-2 and 4-5), said lower bearing surface and said upper bearing surface surrounding a ball cavity (21); 
a ball stud (1) having a shank portion (at 1) extending outwardly from said housing (3) through said open second end region (at 31) and a ball portion (11) with a spherically contoured outer surface disposed in said ball cavity (21); and 
said second end region (at 31) of said housing being plastically deformed radially inwardly (see Fig. 2) toward said central axis and imparting a bias on said upper portion (22) of said bearing (2) to fix said bearing within said inner bore of said housing (3) and to fix said ball portion in said ball cavity of said bearing, said bias on said upper portion of said bearing causing said unbiased second radius of curvature to constrict to a biased radius of curvature (see Fig. 2), wherein said biased radius of curvature is substantially equal to said unbiased first radius of curvature.
Shimizu fails to explicitly disclose wherein the bearing is constructed of a fiber-reinforced material.  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene”, as is used in the present application).
Kuroda teaches the use of a ball socket assembly (10; Fig. 1) comprising a housing (300) and a bearing (220) configured to secure a ball portion (120) of a ball stud (100) within the housing (300), and further wherein the bearing is constructed of a monolithic piece of fiber-reinforced material (“reinforcing portion 220 is formed of a resin in which glass fiber (GF) is added to polyoxymethylene”; see Col. 6 lines 65-67), for the purpose of providing greater strength to the bearing (see Col. 7, lines 1-7).
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Kuroda, for the purpose of providing greater strength to the bearing.
Re Claim 2:  Shimizu, as modified in view of Kuroda above, discloses a ball socket assembly, wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material (“reinforcing portion 220 is formed of a resin in which glass fiber (GF) is added to polyoxymethylene”; see Kuroda Col. 6 lines 65-67).
Claim 3:  Shimizu further discloses a ball socket assembly, wherein said spherically contoured outer surface of said ball portion (11) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius (see Figs. 1-2).
Claims 8-9:  Shimizu, as modified in view of Kuroda above, discloses a ball socket assembly significantly as claimed, except wherein said upper portion of said bearing has a claim 8); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 9).
Kuroda further teaches the use of a ball and socket assembly wherein an upper portion (222; see Fig. 7) of said bearing (220) has a plurality of fingers (222b) resiliently flexible radially outwardly and radially inwardly relative to a central axis of the bearing and relative to one another; wherein said plurality of fingers are spaced circumferentially from one another by slots (222d; Fig. 7) extending generally parallel to said central axis, for the purpose of allowing for elastic deformation to receive the ball portion while still maintaining a sufficient retaining force to hold the ball portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (as is required by claim 8); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 9), as taught by Kuroda, for the purpose of allowing for elastic deformation to receive the ball portion while still maintaining a sufficient retaining force to hold the ball portion.
Claim 10:  Shimizu, as modified in view of Kuroda above, discloses a ball socket assembly significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing (as taught by Kuroda; see Col. 2, lines 56-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.
Re Claim 11:  Shimizu discloses a method of constructing a ball socket assembly, comprising: 
providing a housing (3) with an inner bore (at 31; Fig. 1) extending along a central axis between a closed first end region (at 34) and an open second end region (at 31); 
providing a bearing (2) constructed of a monolithic piece of material having a lower portion (23; Figs. 4-5) presenting a lower bearing surface having an unbiased first radius of curvature and an upper portion (22) presenting an upper bearing surface (at 21) having an unbiased second radius of curvature greater than the unbiased first radius of curvature (see Figs. 1-2 and 4-5), with the upper portion extending to an open upper end (29) having an upper end diameter, and with the upper bearing surface and the lower bearing surface surrounding a ball cavity (21);
providing a ball stud (1) having a shank portion (at 1) and a ball portion (11) with a spherically contoured outer surface having a ball diameter that is greater than the upper end diameter of the bearing (see Fig. 1); 
snapping the ball portion (11) through the open upper end (29) of the bearing and into the ball cavity by causing the upper portion of the bearing to flex radially outwardly and then return resiliently radially inwardly; and

Shimizu fails to explicitly disclose wherein the bearing is constructed of a fiber-reinforced material.  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene”, as is used in the present application).
Kuroda teaches the use of a ball socket assembly (10; Fig. 1) comprising a housing (300) and a bearing (220) configured to secure a ball portion (120) of a ball stud (100) within the housing (300), and further wherein the bearing is constructed of a monolithic piece of fiber-reinforced material (“reinforcing portion 220 is formed of a resin in which glass fiber (GF) is added to polyoxymethylene”; see Col. 6 lines 65-67), for the purpose of providing greater strength to the bearing (see Col. 7, lines 1-7).
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Kuroda, for the purpose of providing greater strength to the bearing.
Re Claim 12:  Shimizu, as modified in view of Kuroda above, discloses a method, wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material Kuroda Col. 6 lines 65-67).
Claim 13:  Shimizu further discloses a method, wherein said spherically contoured outer surface of said ball portion (11) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius (see Figs. 1-2).
Claims 17-18:  Shimizu, as modified in view of Kuroda above, discloses a method significantly as claimed, except wherein said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (as is required by claim 17); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 18).
Kuroda further teaches the use of a ball and socket assembly wherein an upper portion (222; see Fig. 7) of said bearing (220) has a plurality of fingers (222b) resiliently flexible radially outwardly and radially inwardly relative to a central axis of the bearing and relative to one another; wherein said plurality of fingers are spaced circumferentially from one another by slots (222d; Fig. 7) extending generally parallel to said central axis, for the purpose of allowing for elastic deformation to receive the ball portion while still maintaining a sufficient retaining force to hold the ball portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Shimizu such that said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (as is required by claim 8); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 9), as taught by Kuroda, for the purpose of allowing for elastic deformation to receive the ball portion while still maintaining a sufficient retaining force to hold the ball portion.
Claim 19:  Shimizu, as modified in view of Kuroda above, discloses a ball socket assembly significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing (as taught by Kuroda; see Col. 2, lines 56-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.
Re Claim 20:  Shimizu discloses a bearing (2) for a ball socket assembly, comprising: 
a monolithic piece of material with a lower portion (23; Figs. 4-5) presenting a lower bearing surface having an unbiased first radius of curvature and an upper portion (22) presenting an upper bearing surface (at 21) having an unbiased second radius of curvature, said unbiased second radius of curvature being greater than said unbiased first radius of curvature (see Figs. 1-2 and 4-5), said lower bearing surface and said upper bearing surface surrounding a ball cavity (21).
Shimizu fails to explicitly disclose wherein the bearing is constructed of a fiber-reinforced material having a fiber content between about 10-33 percent by volume.  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the 
Kuroda teaches the use of a ball socket assembly (10; Fig. 1) comprising a housing (300) and a bearing (220) configured to secure a ball portion (120) of a ball stud (100) within the housing (300), and further wherein the bearing is constructed of a monolithic piece of fiber-reinforced material (“reinforcing portion 220 is formed of a resin in which glass fiber (GF) is added to polyoxymethylene”; see Col. 6 lines 65-67), for the purpose of providing greater strength to the bearing (see Col. 7, lines 1-7).
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Kuroda, for the purpose of providing greater strength to the bearing.
Neither Shimizu nor Kuroda explicitly disclose wherein the fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing (as taught by Kuroda; see Col. 2, lines 56-63).
Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.

Claims 4-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent 5,368,408) in view of Kuroda (US Patent 8,550,741), as applied to claims 1-3, 8-13, and 17-20 above, and further in view of Oda (JP 2000-120653, a copy of which was filed by Applicant with the IDS filed 10/31/2019
	Re Claims 4, 6-7, and 14-16:  Shimizu, as modified in view of Kuroda above, discloses a ball socket assembly/method significantly as claimed except wherein the upper portion of the bearing has a substantially constant wall thickness extending between an outer surface of the bearing and the upper bearing surface (as is required by claims 4 and 14); wherein the lower portion of the bearing has a substantially constant wall thickness extending between the outer surface of the bearing and the lower bearing surface (as is required by claims 6 and 15); and/or further including an elastic member disposed between the lower portion of the bearing and the closed first end region of said housing, the elastic member imparting a bias directed toward the open second end of the housing on the bearing (as is required by claims 7 and 16).
	Oda teaches the use of a ball socket assembly (see Fig. 3) comprising a housing (2) and a bearing (4) configured to secure a ball portion (11) of a ball stud (3) within the housing (2), and further wherein an upper portion of the bearing (4) has a substantially constant wall thickness (see Fig. 4; Examiner also notes that the limitation “substantially constant wall thickness” does not require a perfectly constant wall thickness throughout the entire upper portion) extending between an outer surface of the bearing and an inner upper bearing surface; wherein a lower portion (at 16) of the bearing has a substantially constant wall thickness (see Fig. 3; Examiner 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that the upper portion of the bearing has a substantially constant wall thickness extending between an outer surface of the bearing and the upper bearing surface (as is required by claims 4 and 14); wherein the lower portion of the bearing has a substantially constant wall thickness extending between the outer surface of the bearing and the lower bearing surface (as is required by claims 6 and 15); and/or further including an elastic member disposed between the lower portion of the bearing and the closed first end region of said housing, the elastic member imparting a bias directed toward the open second end of the housing on the bearing (as is required by claims 7 and 16), as taught by Oda, for the purpose of ensuring a secure contact surface between the ball portion and the inner surface of the bearing.
Claim 5:  Shimizu further discloses a ball socket assembly, wherein said inner bore (at 31; Fig. 1) within said open second end region (31) of said housing and said outer surface within said upper portion (22) of said bearing (2) have a radius of curvature substantially equal to said biased radius of curvature (see Fig. 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678